Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Gamble on 8/4/2021. Claim 1 has been amended as follows: 
1. (Currently Amended) A semiconductor circuit comprising: 
a vector register configured to store a first sequence, the first sequence being an instance of vector data, the instance of vector data including a plurality of elements, the first sequence including first and second groups such that each group includes a separate set of i elements of the plurality of elements, i being a natural number; 
a permutation circuit configured to receive the first sequence, and switch a position of the first group with a position of the second group in the first sequence such that the first and second groups switch their respective positions in the first sequence, and output a result of the switching as a second sequence to be stored at the vector register; and 
a Min/Max circuit configured to receive the first and second sequences from the vector register, and compare i-th elements of the first sequence with respective i-th elements of the second sequence on an element-by-element basis, and output a third sequence based on a comparing result, wherein i-th elements of the third sequence are selected from either the i-th elements of the first sequence or the respective i-th elements of the second sequence.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the arguments on pages 8-9 of the remarks on 7/29/2021 are persuasive. Specifically while Eichenberger teaches a permutation and compare operation (FIG. 1, permute logic 120 and compare logic 130) for vector operations. Eichenberger’s compare logic is not the same as Applicant’s min/max logic though in terms of operations and the most recent amendments clarify that the output is selected from elements of the different inputs whereas Eichenberger’s comparison output is just a true/false indication of the comparison of the two values and not a selection between the inputs on an element by element basis. Claim 11 further details the min/max logic operations and is not taught by Eichenberger as previously indicated. These limitations, taken in context of the rest of the limitations, makes the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183